Per Curiam.
On this record plaintiffs could not have the judgment they seek against defendant bank, in the absence of its depositor as a party. The denial of the motion to bring in the depositor was the result of plaintiffs’ insistence that the depositor be kept out of the action; and it does not imply that plaintiffs *838can take the funds without any adjudication against the depositor. The judgment should be affirmed, with costs. Present — Dowling, P. J., Finch, McAvoy, Martin and O’Malley, JJ. Judgment and order affirmed, with costs.